IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
Maheswar Mikkilineni,
Plaintiff
v. CA No. 20-cv-647 CFC
Related CA No. 19-cv-1391CFC
PayPal, Inc.; Shijil TS et.al;
Godaddy.com LLC;
Director CfA-CXC.
Defendants.

Plaintiff's Motion to Reconsider Order of 03/03/2021 under FRCP 81(c)(1)(A)
& (d)(1)

Dear Clerk

The US Dist. Court

844 N King St., Unit 18
Wilmington, DE 19801-3570

I attach a ‘signed original copy of this pleading with a request to file this document
at case No. 20-cv-647 CFC’

Mi ts td RWS Aoi 202:|

64 Welsh Tract Rd. #203
Newark, DE 19713

 

aw PILED

| MAR a1 2021
U.S, DISTRICT COURT
DISTRICT OF DELAWARE

 

 

 

 
